DETAILED ACTION
This office action is in response to Applicant’s communication of 7/8/2020. Claims 1-25 are pending and have been examined.  The rejections are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a process, claim 24 is directed to a computer program product executed on a machine and claim 25 is directed to a system; i.e. machines performing the process; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps to transfer value, i.e. money transfer, which is a fundamental economic practice and commercial or legal interaction and thus grouped as Certain Methods of Organizing Human Activity.  Transferring value through the use of representations of said value, e.g. tokens, checks, IOUs, etc., to be redeemed and subsequently destroyed to avoid double counting is a business problem. 

[1] “… issuing and transferring the tokens of the source set of tokens …” 
[2] “… issuing and transferring tokens of a target set of tokens …”
[3] “providing, for a set of transfer conditions, a receiver approval of the transfer of the at least one source token …from a receiver, the receiver being a member of … authorized to initiate an issuing of at least one target token extending the target set of tokens …, the set of transfer conditions with the receiver approval being configured to be usable for verifying a successful annihilation of the at least one source token …;”
[4] “initiating an issuing transaction of the at least one target token … by the receiver, the issuing transaction being assigned with metadata, the metadata comprising the set of transfer conditions with the receiver approval, validity of the at least one target token …requiring a successful verification of the annihilating of the at least one source token …;”
[5] “verifying the annihilation of the at least one source token … using the set of transfer conditions with the receiver approval.”  
	These limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction and therefore falls under the Certain Methods of Organizing Human Activity grouping but for the recitation of generic computer components programmed with blockchain technology. That is, other than the nominal recitation of a source and target “blockchain” and “blockchain network” (claim 1), a source and target “blockchain” and “blockchain network” and a “computer system” (claim 24) and a source and target “blockchain” and “blockchain network” and a “computer 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using computing devices, i.e. processors with memory suitably programmed in a blockchain network to perform the claimed limitation steps. The computing elements are recited at a high-level of generality (i.e., as generic computers with processors and memory suitably programmed to perform the generic computer functions), see at least paragraph [0049-0057] of the specification, such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computing devices suitably programmed in a blockchain network to perform the providing…a receiver approval, initiating an issuing transaction and verifying the annihilation  steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the 
	For instance, in the process of claim 1, (claims 24 and 25 being similar), the italicized steps analyzed above is considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Receiving approval with a set of conditions from a receiving entity for an asset or amount of value in a representative form, i.e. a token or check or IOU, etc., issuing another representative form of the underlying asset, validating that the new representative form of the underlying asset through verifying the annihilation of the original source representative form through the use of transfer conditions is a business practice. The fact that Applicant has leveraged this concept on a blockchain network does not make this abstract idea any less abstract.
Dependent claims 2-23 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claim 2 recites encryption/decryption at a very high level of generality such that it is merely generally linked to the abstract idea and not significantly more.  Claim 3 merely recites that the sender is authorized to initiate the transfer and provides an approval which is further defining the abstract idea. Claim 4 recites decryption at a very high level of generality.  A “nonce” is a “number only used once” and is well-understood in blockchain technology. Claim 5 
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of steps to transfer value, i.e. money transfer, further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps to transfer value, i.e. money transfer,) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors and memory suitably programmed within a blockchain network) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps to transfer value, i.e. money transfer,) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vessenes et al. (US 2019/0172026)(Vessenes hereinafter)

Regarding Claims 1, 24 and 25, Vessenes discloses a method, a computer readable medium and a system for transferring at least one source token of a source set of tokens from a source blockchain of a source blockchain network to a target blockchain of a target blockchain network, the source blockchain network being configured for issuing and transferring the tokens of the source set of tokens within the source blockchain network using the source blockchain, the target blockchain network being configured for issuing and transferring tokens of a target set of tokens within the target blockchain network using the target blockchain, the method comprising (at least Abstract): 
providing, for a set of transfer conditions, a receiver approval of the transfer of the at least one source token to the target blockchain network from a receiver, the receiver being a member of the target blockchain network authorized to initiate an issuing of at least one target token extending the target set of tokens within the target blockchain  into a locked BTC 116 state within a multisig address.”, at least [0047-0050], at least [0054], at least [0080], “When Bitcoin is sent to the particular address that may be locked (or in embodiments may never be used as source address), the Bitcoin may then be converted to BOE. The BOE may be sent to Ethereum wallet.”, at least [0124])
initiating an issuing transaction of the at least one target token in the target blockchain of the target blockchain network by the receiver, the issuing transaction being assigned with metadata, the metadata comprising the set of transfer conditions with the receiver approval, validity of the at least one target token within the target blockchain network requiring a successful verification of the annihilating of the at least one source token in the source blockchain; (at least [0057], “such that BTC that is transferred to the Ethereum blockchain and results in minting of DBTC in the import process may not be used until such time as a corresponding amount of DBTC is burned in the export process, at which time the BTC may then be released to the party who burned the DBTC.”, at least [0069], at least [0082], at least at least [0125]).
verifying the annihilation of the at least one source token in the source blockchain of the source blockchain network using the set of transfer conditions with the receiver approval; (at least [0053], at least [0057], at least [0069], at least [0080]).  

Regarding Claim 2, Vessenes further discloses the method of claim 1, 
the receiver approval comprising a receiver nonce signed with a receiver private cryptographic key assigned to the receiver, the signature with the receiver private cryptographic key being verifiable using a receiver public cryptographic key counterpart of the receiver private cryptographic key; (at least [0027, “…public key (transactions are only validated and executed if the addresses correspond to the same private key claiming the exchange of funds);…”, the sender and receiver can be the same entity, at least [0029], “(2) the user who submits the initial transaction request may be the only user who can receive the output of the transaction- transactions are only valid if the addresses correspond to the same private key claiming the swap;”, at least [0123]). 

Regarding Claim 3, Vessenes further discloses the method of claim 1, 
the method further comprising receiving, for the set of transfer conditions, a sender approval of the transfer of the at least one source token to the target blockchain network from a sender, the sender being a member of the source blockchain network authorized to initiate a transfer of the at least one source token within the source blockchain network; (at least [0029], “(2) the user who submits the initial transaction request may be the only user who can receive the output of the transaction-transactions are only valid if the addresses correspond to the same private key claiming the swap;”)  
Regarding Claim 4, Vessenes further discloses the method of claim 3, 
the received sender approval comprising a sender nonce signed with a sender private cryptographic key assigned to the sender, the method further comprising: verifying the received sender approval using a sender public cryptographic key counterpart of the sender private cryptographic key; (at least [0027, “…public key (transactions are only validated and executed if the addresses correspond to the same private key claiming the exchange of funds);…”, the sender and receiver can be the same entity).  

Regarding Claim 5, Vessenes further discloses the method of claim 3, 
the sender approval being received from the sender as part of a transfer request for transferring the at least one source token from the source blockchain network to the target blockchain network; (at least [0029], “(2) the user who submits the initial transaction request may be the only user who can receive the output of the transaction-transactions are only valid if the addresses correspond to the same private key claiming the swap;”).  

Regarding Claim 6, Vessenes further discloses the method of claim 5, 
the transfer request comprising at least one attribute of the at least one source token to be transferred; (at least [0046], “…the amount of DBTC minted may be equivalent to the original amount of BTC transferred by the user.”, at least [0053], at least [0057]).  

Regarding Claim 7, Vessenes further discloses the method of claim 3, 
the method further comprising sending the receiver approval to the sender for verification; (at least [0047], at least [0049], at least [0124]).  

Regarding Claim 8, Vessenes further discloses the method of claim 7, 
receiving a first verification confirmation of the verification of the receiver approval from the sender; (at least [0047], at least [0049], at least [0124]).    

Regarding Claim 9, Vessenes further discloses the method of claim 1, 
the receiver being a member of the source blockchain network as well, authorized to initiate a transfer of the at least one source token within the source blockchain network (at least [0029], “(2) the user who submits the initial transaction request may be the only user who can receive the output of the transaction-transactions are only valid if the addresses correspond to the same private key claiming the swap;”, the user can be both the receiver and the sender between the source and target blockchain networks.)  

Regarding Claim 10,  Vessenes further discloses the method of claim 1, 
the set of transfer conditions assigned to the issuing transaction of the at least one target token as metadata being publicly accessible; (at least [0082], “…a destination Bitcoin address, and a hash of a pre-image of the BOE before it is burned that proves identification. The export function may include functional outputs comprising Ethereum events (e.g., Ethereum logs).).  

Regarding Claim 11, Vessenes further discloses the method of claim 1, 
the method further comprising sending an identifier of a destination address of the issuing transaction of the at least one target token to the sender for verification; (at least [0082], 

Regarding Claim 12, Vessenes further discloses the method of claim 11, 
the method further comprising receiving a second verification confirmation of the verification of the issuing transaction from the sender; (at least [0047], discloses multiple verification confirmations, at least [0049-0050]).  

Regarding Claim 13, Vessenes further discloses the method of claim 1, 
destination addresses for transfers of the tokens of the source set of tokens within the source blockchain network being calculated using a public cryptographic P201903950US01page 32 of 38key, for transfers of the tokens of the source set of tokens from the destination addresses a private cryptographic key counterpart of the public cryptographic key used for calculating the respective destination address being required; (at least [0027], at least [0029], at least [0034], at least [0046]).
the verification of the annihilation comprising determining if the at least one source token has been transferred to an annihilation destination address within the source blockchain network, the calculation of the annihilation destination address comprising: applying a first one-way function on at least a portion of the set of transfer conditions, the portion of the set of transfer conditions at least comprising the receiver approval and the sender approval, and using the result of the first one-way function as a public cryptographic key with no private cryptographic key counterpart for the calculating of the annihilation 

Regarding Claim 14, Vessenes further discloses the method of claim 13, 
the first one-way function being a first hash function; (at least [0046-0050], at least [0069]. At least [0076]).   

Regarding Claim 15, Vessenes further discloses the method of claim 13, 
the calculation of the destination address comprising applying a second one-way function to the result of the first one-way function; (at least FIG.3, at least [0088-0092]).   

Regarding Claim 16, Vessenes further discloses the method of claim 15, 
the second one-way function being a second hash function; (at least FIG.3, at least [0088-0092]).  

Regarding Claim 17, Vessenes further discloses the method of claim 13, 
the portion of the set of transfer conditions comprising the full set of transfer conditions; (at least [0029]).  

Regarding Claim 18,
the verifying of the annihilation further comprising checking that the annihilated at least one source token satisfies the transfer conditions according to the set of transfer conditions; (at least [0054], at least [0057], at least [0069], at least [0076]).  

Regarding Claim 19, Vessenes further discloses the method of claim 18, 
a transfer condition of the set of transfer conditions defining an attribute of the at least one source token; (at least [0046], “…the amount of DBTC minted may be equivalent to the original amount of BTC transferred by the user.”, at least [0053], at least [0057]).    

Regarding Claim 20, Vessenes further discloses the method of claim 19, 
the at least one target token being required to comprise the same attribute as defined by the transfer condition of the set of transfer conditions for the at least one source token; (at least [0046], “…the amount of DBTC minted may be equivalent to the original amount of BTC transferred by the user.”, at least [0053], at least [0057]).      

Regarding Claim 21, Vessenes further discloses the method of claim 1, 
if the verifying of the annihilation being successful, sending a third verification confirmation of the annihilation of the at least one source token to the sender; (at least [0047, discloses multiple verifications).  

Regarding Claim 23, Vessenes further discloses the method of claim 1, 
a plurality of source token being transferred from the source blockchain of the source blockchain network to the target blockchain of the target blockchain network, the set of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue. 
c. Resolving the level of ordinary skill in the pertinent art.  
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Vessenes et al. (US 2019/0172026)(Vessenes hereinafter) in view of August et al. (US 2019/0188700)(August hereinafter)

Regarding Claim 22, although the disclose of Vessenes substantially discloses the method of claim 1 above, it appears that Vessenes does not explicitly disclose, however, August discloses: 
the set of transfer conditions being provided in form of a JSON file; (at least [0329])   

It would have been obvious to one of ordinary still in the art to include in the cross blockchain secure token transaction system of Vessenes the ability to provide the request in the form of a JSON formatted file as disclosed by inter-blockchain network transaction to transfer crypto tokens from a first user of the source blockchain network to a second user of a target blockchain network of August since the claimed invention is merely a combination of old elements and in the combination, each element would merely have performed the same function as it did separately. One of ordinary skill in the art would have recognized that applying the features taught by August, to the known invention of Vessenes, would have yielded predictable results and resulted in an improved invention. The motivation to combine is that JSON formatting is well known and provides an inter-application encoded data processing communication technique. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        3/8/2022